The defendant died the day after argument of his appeal in this court. If a criminal defendant dies while his appeal is under consideration, normally the judgment should be vacated and the indictment dismissed. Commonwealth v. Eisen, 368 Mass. 813 (1975). Neither the asserted importance of the issues nor any personal interest in the defendant’s vindication is sufficient to warrant deciding the appeal. Id. at 814. Counsel have not presented any other reason why we should decide this appeal. The matter of counsel fees will be decided by a single justice of this court.

Judgment on indictment No. 02436 is vacated; the case is remanded to the Superior Court where the indictment shall be dismissed.